Opinión concurrente del
Juez Asociado Señor Negrón Fer-nández
en la cual concurre el Juez Asociado Señor Pérez Pimentel.
Los puntos de vista expresados en su erudita opinión con-currente por el Juez Asociado Sr. Ortiz para proclamar vi-gente, en el estado actual de nuestro derecho, la doctrina de negligencia comparada — cuya aplicación en este caso, como acertadamente señala el Juez Asociado Sr. Sifre, no está jus-tificada por los hechos aquí probados — me impelen a dejar apuntado mi criterio en el sentido de que dicha doctrina, por lo menos en lo que respecta a la distribución de daños, no puede adoptarse por mero fíat judicial. Hace falta legisla-ción que provea — una vez determinada judicialmente la causa del daño por la concurrencia de culpas — las normas por las cuales deban regirse las consecuencias de esa determinación. La ausencia de tales normas en nuestro derecho positivo no *794las puede suplir el poder judicial a su capricho. Lawson, Negligence in the Civil Law, (1950).
No estoy haciendo aquí balance de los valores morales en-vueltos en la doctrina de negligencia comparada como norma jurídica contentiva de un mejor sentido de justicia. No estoy oponiéndome, ni me opongo por el mérito intrínseco de su utilidad social — a la doctrina en sí. Su deseabilidad nada tiene que ver con la improcedencia de su aplicabilidad. Su adopción judicial no estaría, a mi juicio, autorizada bajo el estado actual de nuestra legislación. La autoridad judicial no puede extenderse, en la interpretación de un estatuto, hasta la usurpación de funciones y poderes que residen en el poder legislativo. Sería caprichosa y arbitraria, y sin base legal una decisión de este Tribunal que escogiera una de las varias fórmulas que para la distribución de daños se han establecido legislativamente en aquellas jurisdicciones que han adoptado la doctrina de negligencia comparada: fijar en un 80 por ciento del daño total tasado el monto de una indemnización cuando el demandante ha contribuido en un 20 por ciento a su propio daño; o fijarla en un 60 por ciento en ese mismo caso porque el 20 por ciento de negligencia contribuyente deba condonar el 20 por ciento del 80 por ciento de la responsabi-lidad del demandado; o fijarse automáticamente en un 50 por ciento tan pronto media negligencia contribuyente. Véase “Comparative Negligence, Pro-Con”, 28 Journal of the State Bar of California, 22 et seq.
La materia que nos ocupa pertenece al ámbito de la polí-tica pública del Estado, la cual no corresponde al. poder judicial formular. Yo creo en la necesaria evolución del derecho y en el reexamen y modificación de los conceptos y doctrinas de la jurisprudencia, como función judicial necesaria para mantener en marcha continua de progreso los ideales de su-peración y de justicia del ser humano. Pero no puedo, a tra-vés de un proceso glorificador de la omnipotencia judicial mar-char a la conquista de la fortaleza legislativa.